This is an appeal from a final decree in a foreclosure suit.
There are assignments of error and cross assignments of error. All assignments of error are based upon alleged insufficiency of the evidence to support the decree.
We can not say that there is not to be found in the record substantial evidence to support the decree. Therefore, we can not say that it has been clearly shown that the decree of the Chancellor was without substantial supporting evidence.
Therefore, the decree should be affirmed and it is so ordered.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, and BUFORD, J. J., concur.